[exhibit1011principalagree002.gif] [exhibit1011principalagree002.gif]





[exhibit1011principalagree004.gif] [exhibit1011principalagree004.gif]





[exhibit1011principalagree006.gif] [exhibit1011principalagree006.gif]





[exhibit1011principalagree008.gif] [exhibit1011principalagree008.gif]





[exhibit1011principalagree010.gif] [exhibit1011principalagree010.gif]





[exhibit1011principalagree012.gif] [exhibit1011principalagree012.gif]





[exhibit1011principalagree014.gif] [exhibit1011principalagree014.gif]





[exhibit1011principalagree016.gif] [exhibit1011principalagree016.gif]





[exhibit1011principalagree018.gif] [exhibit1011principalagree018.gif]





[exhibit1011principalagree020.gif] [exhibit1011principalagree020.gif]





[exhibit1011principalagree022.gif] [exhibit1011principalagree022.gif]





[exhibit1011principalagree024.gif] [exhibit1011principalagree024.gif]





[exhibit1011principalagree026.gif] [exhibit1011principalagree026.gif]





[exhibit1011principalagree028.gif] [exhibit1011principalagree028.gif]





[exhibit1011principalagree030.gif] [exhibit1011principalagree030.gif]





[exhibit1011principalagree032.gif] [exhibit1011principalagree032.gif]





[exhibit1011principalagree034.gif] [exhibit1011principalagree034.gif]



